Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to RCE filed 11/18/2021. Claims 1, 3-13, 15-25  & 27-39 are pending. 
Response to Arguments
Applicant's arguments filed 11/18 have been fully considered but they are not persuasive. 
Regarding refences of record does not tech the amended claim 1 (similarly, claims 13 and 25)
In response: Reference Zhang appears to disclose the claim limitations. The current amended claim does not contain some inventive subject matters as presented in the previous version. In the office action, a generated cluster or a graph about a category is viewed as a knowledge representation. The function of generation (e.g., pruning, clustering, forming categories) interprets synthesizing. Reference Contractor has been deleted. 
The claim may be amended to provide more detailed steps of synthesizing knowledge representation, an essential concept to the claimed invention. In addition, the claim may be amended to distinguish the difference between a knowledge representation and a common data structure, such as, a vector/cluster/category, or a model. 
Regarding the claims (for example, claim 6) recite that the object of interest is a single object, and not a corpus or collection of documents
In response: In Zhang, the content item can be a medium, including videos or webpages. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-9, 11-13, 15-21, 23-25, 27-33 & 35-39 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhang et al. (US 8954358 B1).

Regarding claim 1, Zhang teaches A method of generating training data for an untrained machine learning classifier, the method comprising: 
synthesizing a knowledge representation based on terms and/or properties of an object of interest, said knowledge representation being encoded as a non-transitory computer-readable data structure, said knowledge representation comprising at least one concept and/or relationship between two or more concepts (Zhang: col. 2, lines 24-25, the measure of the co-watch relationship or lines 33-36, the features of co-watched videos, or col 15, lines 11-17, the features extracted from media items including co-watched videos, where col 7, lines 27-28, 39-40, col 21, lines 12-13, a category or a cluster of authoritative or labeled videos based on feature or co-watched relationship interprets the knowledge representation comprising at least one concept and/or relationship between two or more concepts, col 7, lines 26-28, col 8, line 67, col 9, lines 1-5,  the category, cluster or graph stored is an example of knowledge representation being encoded as a non-transitory computer-readable data structure, col 21, lines 12-13, forming for the category a cluster comprising labeled videos interprets ; 
receiving a first set of content items which does not include said object of interest (Zhang: col 9, lines 6-9, col 21, lines 14-15, receiving the unlabeled videos or supplemental training videos are an example of receiving a first set of content items which does not include said object of interest);  
determining one or more scores for one or more respective content items of the first set, wherein the score for a respective content item is based on the knowledge representation and contents of the respective content item (Zhang: col 21, lines 27-30 and lines 43-45, determining cluster scores for the unlabeled videos based on the counts regarding co-watch); 
generating the training data for the untrained machine learning classifier by assigning a label to each respective content item of the first set based on the score associated with the respective content item of the first set, wherein the label classifies the respective content item into or more categories  (Zhang: col 21, lines 14-17, lines 27-32, lines 36-37, lines 43-45, generating the supplemental training data for training a classifier by assigning a label to the unlabeled media items based on the clustering score including the measure of co-watch, where training a classifier using the supplemental training set for the category interprets the label classifies the respective content item into or more categories);
and training the untrained machine learning classifier using the generated training data (Zhang: col 21, lines 36-37, training a classifier using the generated supplemental training set for the category).
Regarding claim 3, Zhang teaches the limitations in claim 1 above. Zhang further teaches wherein at least one of said at least one concept and/or relationships between two or more concepts are not recited in the object of interest (Zhang col. 9 lines 6-10 “The seed set 510 and the unlabeled videos 246 are then passed into the clustering sequence 515. The clustering sequence 515 sorts the unlabeled videos by clustering them around the seed clusters based on co-watch relationships. In general, any two co-watched videos will be connected” teaches that unlabeled videos which are videos without pre labeled categories can be synthesized in the graph without being recited in the object of interest (i.e. video)).
Regarding claim 4, Zhang teaches the limitations in claim 1 above. Zhang further teaches wherein the knowledge representation includes weights associated with the at least one concept (Zhang Col. 9 lines 1-4 weights based on the co-watch relationship).
Regarding claim 5, Zhang teaches the limitations in claim 1 above. Zhang further teaches wherein the score for the respective content item is based on an intersection of the at least one concept in the knowledge representation and the contents of the respective content item (Zhang col 21 lines 27-32, lines 43-45, computing the score for the clustering based on the measure of co-watch relationships).
Regarding claim 6, Zhang teaches the limitations in claim 1 above. Zhang further teaches wherein the object of interest comprises one of a topic, a tweet, a webpage, a website, a document, a document title, a message, an advertisement, and/or a search query (Zhang col. 7, lines 31, webpages).
Regarding claim 7, Zhang teaches the limitations in claim 1 above. Zhang further teaches training the untrained classify one or more unclassified content items based on the labels assigned to the first set of content items and one or more features derived from the synthesized knowledge representation (Zhang col. 21 lines 29-31, unlabeled videos to obtain a category, where the determined category is an example of derived features).
Regarding claim 8, Zhang teaches the limitations in claim 7 above. Zhang further teaches receiving a second set of content items, wherein the second set comprises one or more content items; and assigning, by the trained classifier, a label to one or more of the content items of the second set based on one or more features associated with the respective one or more content items of the second set (Zhang col. 18 lines 64-67 “The unified classifiers 242 may then be applied to categorize videos 117 from the video repository 116 that do not already have authoritatively applied category labels” teaches that the unified classifier can predict the category for a second set of content items from the video repository based on its training from the first set of content items).
Regarding claim 9, Zhang teaches the limitations in claim 1 above. Zhang further teaches wherein assigning the label to the one or more respective content items of the first set comprises assigning the label based on the score for a respective content item of the first set exceeding a predetermined threshold (Zhang col. 11 lines 63 – col. 12 line 3 “scores representing whether or not a given video represents the category of the classifier; in another embodiment, a classifier produces a real number scalar (e.g., ranging from 0.0 to 1.0) representing how strongly .
Regarding claim 11, Zhang teaches the limitations in claim 7 above. Zhang further teaches wherein the one or more features comprise at least one of: title, length, author, term frequency, and/or inverse document frequency (Zhang col. 5 lines 30-35 “videos 117 further have associated metadata 117A, e.g., textual metadata such as a title, description, and/or tags provided by a content provider 130 who uploaded the video, or obtained by an analysis of a video done by a component of the video hosting service 100” teaches features associated with the content items including title).
Regarding claim 12, Zhang teaches the limitations in claim 7 above. Zhang further teaches wherein the one or more features comprise one or more attributes of the knowledge representation (Zhang col 2, lines 33-36, col 8, lines 33-41 or col 15, lines 12-17, the feature vectors derived from the labeled and the co-watched unlabeled, where the counts in the co-match is an example of an attribute).
Regarding claim 37, Zhang teaches the limitations in claim 1 above.  Zhang further teaches wherein training the untrained machine learning classifier comprises training the untrained machine learning classifier using only the generated training data. (Zhang col 21, lines 36-37, trading classifiers with the supplemental training set).
Regarding claim 13, the reason for ejection of claim 1 is incorporated herein. In addition, Zhang teaches A system for generating training data for a machine learning classifier, the system comprising: at least one processor configured to perform a method comprising (Zhang col. 20 lines 35-42 teaches a processor).  
Regarding claim 15, applicant is directed to the citation for claim 3.
Regarding claim 16, applicant is directed to the citation for claim 4.
Regarding claim 17, applicant is directed to the citation for claim 5.
Regarding claim 18, applicant is directed to the citation for claim 6.
Regarding claim 19, applicant is directed to the citation for claim 7.
Regarding claim 20, applicant is directed to the citation for claim 8.
Regarding claim 21, applicant is directed to the citation for claim 9.
Regarding claim 23, applicant is directed to the citation for claim 11.
Regarding claim 24, applicant is directed to the citation for claim 12.
Regarding claim 38, applicant is directed to the citation for claim 37.
Regarding claim 25, the reason for ejection of claim 1 is incorporated herein. In addition, Zhang teaches At least one non-transitory computer readable storage medium storing processor-executable instructions that, when executed by at least one processor, cause the at least one processor to perform a method of generating training data for a machine learning classifier, the method comprising (Zhang col. 20 lines 35-42 teaches a processor and Zhang col. 20 lines 25-42 teaches a computer readable storage). 
Regarding claim 27, applicant is directed to the citation for claim 3.
Regarding claim 28, applicant is directed to the citation for claim 4.
Regarding claim 29, applicant is directed to the citation for claim 5.
Regarding claim 30, applicant is directed to the citation for claim 6.
Regarding claim 31, applicant is directed to the citation for claim 7.
Regarding claim 32, applicant is directed to the citation for claim 8.
Regarding claim 33, applicant is directed to the citation for claim 9.
Regarding claim 35, applicant is directed to the citation for claim 11.
Regarding claim 36, applicant is directed to the citation for claim 12.
Regarding claim 39, applicant is directed to the citation for claim 37.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10, 22, and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (US 8954358 B1) in view of Ronen et al. (US 20150073931 A1).

Regarding claim 10, Zhang teaches the limitations in claim 1 above. 
Zhang fails to teach wherein the label comprises one of "recommend" and "do not recommend" 
Ronen teaches wherein the label comprises one of "recommend" and "do not recommend" (Ronen Paragraph [0004] “method for determining which features among a group of features for an item are most relevant for recommending items to a .
Zhang and Ronen are analogous in the art of building machine learning classifying content items into a label or category. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Zhang in view of Ronen in order to assign labels or recommending items to a user. Ronen Paragraph [0002] teaches that recommending items to user is common in the marketplace.
Regarding claim 22, applicant is directed to the citation for claim 10.
Regarding claim 34, applicant is directed to the citation for claim 10.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Chen et al. (“Synthesizing Training Images for Boosting Human 3D Pose Estimation”, IC on 3D Vision, 2016, pp479-488) teaches synthesizing training data with deformed models and thus, the concept of generating training data based on synthesizing knowledge representation.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LiWu Chang whose telephone number is (571)270-3809, email: li-wu.chang@uspto.gov. The examiner can normally be reached M-F. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LI WU CHANG/           Primary Examiner, Art Unit 2124                                                                                                                                                                                             	February 27, 2022